Case 1:20-cv-03085-RM-MEH Document 1 Filed 10/14/20 USDC Colorado Page 1 of 8




 Sarah Elizabeth Spencer (No. 35910)
 CHRISTENSEN & JENSEN, P.C.
 257 East 200 South, Suite 1100
 Salt Lake City, Utah 84111-2047
 Telephone: 801-323-5000
 sarah.spencer@chrisjen.com
 Attorneys for Defendants


                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

 Case No.: 1:20-cv-3085


 AARON LINK,

        Plaintiff,

 vs.

 DURATEC, LLC, and ROBERT BOTT,

        Defendants.


 ______________________________________________________________________________

                             NOTICE OF REMOVAL
 ______________________________________________________________________________


        Defendant Duratec, LLC, d/b/a National Vinyl Products (“Duratec”) and Defendant

 Robert Bott, by and through their undersigned counsel, remove this action from the Second

 Judicial District Court in and for the City and County of Denver, Colorado to the United States

 District Court for the District of Colorado, pursuant to 28 U.S.C. §§ 1332(a)(1), 1441, and 1446.

        In support of this Removal, Defendants state as follows:
Case 1:20-cv-03085-RM-MEH Document 1 Filed 10/14/20 USDC Colorado Page 2 of 8




                             I.     THE STATE COURT ACTION

        1.      On September 11, 2020, Plaintiff Aaron Link initiated this civil lawsuit against

 Defendants Duratec and Robert Bott in the Second Judicial District Court in and for the City and

 County of Denver, Colorado, captioned Aaron Link v. Duratec, LLC and Robert Bott, No.

 2020CV33145. On September 16, 2020, Plaintiff filed an Amended Complaint, changing the

 caption to Aaron Link v. Duratec, LLC d/b/a National Vinyl Products, and Robert Bott (“State

 Court Action”). The case number remains the same. A copy of the Complaint is attached hereto

 as Exhibit 1. A copy of the Amended Complaint is attached hereto as Exhibit 2.

        2.      This case arises out of a motor vehicle accident between Plaintiff and Mr. Bott on

 or around December 13, 2018. Plaintiff brings claims for negligence and negligence per se

 against Mr. Bott. Plaintiff brings claims for vicarious liability, negligence per se, and negligent

 hiring and retention against Duratec. Plaintiff seeks “reasonable compensatory damages,”

 including damages for medical expenses, “the reasonable value of which is in excess of

 approximately $103,294.25.” Exhibit 1 at ¶¶ 15, 22; Exhibit 2 at ¶¶ 15, 22.

        3.      Duratec was served with the Amended Complaint on September 24, 2020.

 Duratec was not previously served with the original Complaint.

        4.      Robert Bott was served with the Amended Complaint on September 29, 2020. Mr.

 Bott was not previously served with the original Complaint.

                                     II.    Basis of Removal

        5.      This case is being removed under 28 U.S.C. §§ 1441(b) and 1446. The Court has

 subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332 because the amount in




                                                 2
Case 1:20-cv-03085-RM-MEH Document 1 Filed 10/14/20 USDC Colorado Page 3 of 8




 controversy exceeds the sum of $75,000 and complete diversity of citizenship exists between all

 properly joined parties.

    A. The Claimed Amount in Controversy Satisfies the Jurisdictional Minimum under 28
       U.S.C. § 1332(a).

        6.      Among other unspecified damage amounts, the Amended Complaint demands

 judgment against Defendants for “all reasonable compensatory damages allowed by law,”

 including $103,294.25 in past medical expenses. Exhibit 2 at ¶¶ 15, 22, Prayer for Relief.

        7.      Because the Complaint alleges damages in excess of $75,000.00, the amount in

 controversy in this case satisfies the jurisdictional minimum under 28 U.S.C. § 1332. See Martin

 v. Franklin Capital Corp., 251 F. 32 1284, 1289 (10th Cir. 2001).

    B. Complete Diversity of Citizenship Exists Among the Properly Joined Parties

        8.      Diversity of citizenship is determined by the citizenship of all properly joined

 parties as of the date of the filing of the complaint. See 28 U.S.C. §§ 1332 and 1441.

        9.      The properly joined parties to this case are the Plaintiff, Aaron Link, and

 Defendants, Duratec and Robert Bott.

        10.     The Plaintiff is, and was at the time the State Court Action commenced, a citizen

 of the State of Colorado residing in Colorado Springs. Compl. ¶ 1; Am. Compl. ¶ 1.

 Accordingly, Plaintiff is a citizen of Colorado for purposes of determining diversity jurisdiction

 under 28 U.S.C. § 1332.

        11.     Defendant Robert Bott is, and was at the time the State Court Action commenced,

 a citizen of the State of Utah who resides in Levan, Utah. Compl. ¶ 3; Am. Compl. ¶ 3.

 Accordingly, Mr. Bott is a citizen of Utah for purposes of determining diversity jurisdiction

 under 28 U.S.C. § 1332.


                                                 3
Case 1:20-cv-03085-RM-MEH Document 1 Filed 10/14/20 USDC Colorado Page 4 of 8




        12.      Defendant Duratec is, and was at the time the State Court Action commenced, a

 limited liability company organized under the laws of Utah with its principal place of business in

 Nephi, Utah. See Duratec company profile, attached hereto as Exhibit 3.

        13.      Plaintiff alleges that “Duratec is a non-resident of Colorado.” Compl. ¶ 5; Am.

 Compl. ¶ 5. Plaintiff is correct, as Duratec is a citizen of the State of Utah.

        14.      Duratec is owned by John L. Hadfield, Jane Hadfield, and Duratech Holdings,

 LLC, f/k/a Duratech Holdings Family Limited Partnership.

        15.      John L. Hadfield and Jane Hadfield are individuals who are, and were at the time

 the State Court Action commenced, citizens of the State of Utah residing in Utah.

        16.      Duratech Holdings, LLC is, and was at the time the State Court Action

 commenced, a limited liability company organized under the laws of Utah with its principal

 place of business in Lehi, Utah. See Duratech Holdings company profile, attached hereto as

 Exhibit 4. Duratech Holdings is owned by John L. Hadfield, Jane Hadfield, and the following

 family limited partnerships:

              a. Jamie Hadfield FLP (owned by Jamie Hadfield and Jane Hadfield)

              b. J&J Julie Hadfield FLP (owned by Julie Anderson and Jane Hadfield)

              c. J&J Jackie Hadfield FLP (owned by Jackie Hadfield and Jane Hadfield)

              d. J&J John D Hadfield FLP (owned by John David Hadfield and Jane Hadfield)

              e. J&J Jerilyn Hadfield FLP (owned by Jerilyn Pace and Jane Hadfield)

              f. J&J Justin Hadfield FLP (owned by Justin Hadfield and Jane Hadfield)

              g. J&J Jenny Hadfield FLP (owned by Jenny Devlin and Jane Hadfield)

              h. J&J Jodi Hadfield FLP (owned by Jodi Calton and Jane Hadfield).



                                                    4
Case 1:20-cv-03085-RM-MEH Document 1 Filed 10/14/20 USDC Colorado Page 5 of 8




              i. J&J Jessica Hadfield FLP (owned by Jessica Leishman and Jane Hadfield).

        17.      All of the owners of the above-referenced family limited partnerships are

 individuals who are, and were at the time the State Court Action commenced, citizens of the

 State of Utah residing in Utah.

        18.      In sum, Defendant Duratech is owned by two individuals who are citizens of the

 State of Utah and a limited liability company which is owned by those same individuals as well

 as nine family limited partnerships that are all in-turn owned by individuals who are citizens of

 the State of Utah. Accordingly, Duratech is a citizen of Utah for purposes of determining

 diversity jurisdiction. Carden v. Arkoma Assocs., 494 U.S. 185, 195–96, 110 S. Ct. 1015, 1021,

 108 L. Ed. 2d 157 (1990) (“diversity jurisdiction in a suit by or against [a limited partnership]

 depends on the citizenship of all the members.”); Siloam Springs Hotel, LLC v. Century Surety

 Company, 781 F.3d 1233, 1234 (10th Cir. 2015) (“Like every other circuit to consider this

 question, this court concludes an LLC, as an unincorporated association, takes the citizenship of

 all its members.”).

        19.      As Plaintiff is a citizen of Colorado and both Defendants are citizens of Utah,

 there is complete diversity of citizenship between the properly joined parties to this lawsuit.

                            III.   Compliance with Removal Statutes

        A. Proper Venue.

        20.      The United States District Court for the District of Colorado encompasses Denver

 County, the county in which Plaintiff filed the State Court Action. Therefore, this case is

 properly removed to this Court under 18 U.S.C. § 1441(a).




                                                  5
Case 1:20-cv-03085-RM-MEH Document 1 Filed 10/14/20 USDC Colorado Page 6 of 8




        B. Timeliness of Removal.

        21.     Duratec was served with a copy of the Amended Complaint on September 24,

 2020. See Exhibit 5.

        22.     Robert Bott was served with a copy of the Amended Complaint on September 29,

 2020. See Exhibit 6.

        23.     Neither Duratec nor Mr. Bott were previously served with the original Complaint.

        24.     This Notice of Removal was filed within 30 days after service of the operative

 complaint on each Defendant, and is therefore timely under the provisions of 28 U.S.C. §

 1446(b). No previous application has been made for the relief requested herein.

        C. Notice.

        25.     Pursuant to 28 U.S.C. § 1446(d), prompt written notice of the filing of this Notice

 of Removal is being given to Plaintiff and a copy of this Notice of Removal is being filed with

 the Clerk for the Second Judicial District Court in and for the City and County of Denver,

 Colorado

        26.     A copy of the Notice of Filing Notice of Removal, which is being filed in the

 State Court Action, is attached at Exhibit 7.

                                 IV.     Non-Waiver of Defenses

        27.     In removing this case to federal court, Defendants Duratec, LLC and Robert Bott,

 have not waived any available defenses to the allegations asserted against them in the Complaint

 and Amended Complaint, and, unless otherwise stated in the Answer, Defendants have not

 admitted to any of the allegations set forth in the Complaint or Amended Complaint. Defendants




                                                 6
Case 1:20-cv-03085-RM-MEH Document 1 Filed 10/14/20 USDC Colorado Page 7 of 8




 expressly reserve the right to assert all available defenses to each allegation in the Complaint and

 Amended Complaint.

                                   V.     Conclusion and Prayer

        28.     As set forth above, all of the prerequisites for removal have been satisfied, and

 removal is proper pursuant to 28 U.S.C. §§ 1332, 1441 and 1446. Accordingly, Defendants

 Duratec, LLC and Robert Bott respectfully request that this lawsuit be removed to the United

 States District Court for the District of Colorado.

        Respectfully submitted on October 14, 2020.

                                               CHRISTENSEN & JENSEN, P.C.

                                               /s/ Sarah E. Spencer
                                               Sarah Elizabeth Spencer
                                               Attorneys for Defendants




                                                   7
Case 1:20-cv-03085-RM-MEH Document 1 Filed 10/14/20 USDC Colorado Page 8 of 8




                                  CERTIFICATE OF SERVICE

        I hereby certify that on October 14, 2020, a true and correct copy of the foregoing

 NOTICE OF REMOVAL was filed with the Court’s CM/ECF system. I further certify that on

 this same day, a Notice of Filing Notice of Removal, along with a copy of the Notice of

 Removal, was electronically filed in the Second Judicial District Court in and for the City and

 County of Denver, where this State Court Action is pending. That court’s electronic filing system

 will automatically give notice of the filing to all counsel of record.



                                                        /s/ Anne L. MacLeod
                                                        Legal secretary




                                                   8
